Title: Thomas Jefferson to James Monroe, 30 May 1813
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir Monticello May 30. 13
          I thank you for the communication of the President’s message which has not yet reached us thro’ the public papers. it is an interesting document, always looked for with anxiety, and the late one is equally able as interesting. I hope
			 Congress will act in conformity with it in all it’s parts.the
			 unwarrantable ideas often expressed in the newspapers, and by persons who ought to know better, that I intermeddle with in the Executive councils, and the indecent expressions sometimes of a hope that mr Madison will pursue the principles of my administration, expressions so disrespectful to his known abilities & dispositions, have rendered it improper in me to hazard suggestions to him on
			 occasions even where ideas might come occur to me, that might accidentally escape him. this
			 reserve has been strengthened too by a consciousness that my views must be very imperfect from the want of a correct knolege of the whole
			 ground.
          I lately however hazarded to him a suggestion on the defence of the Chesapeak because altho’ decided on provisionally with the Secretaries of War & the Navy formerly, yet as it was was proposed only in the case of war, which did not actually arise, and not relating to his department, might not then have been communicated to him. of this fact my memory did not ascertain
			 me.
			 I will now hazard another suggestion to yourself, which indeed
			 grows out of that one: it is, the policy of keeping our frigates together in a body, in some place where they can be defended
			 against a superior naval force, and from whence nevertheless they can easily sally forth on the shortest warning. this would oblige the enemy to take stations or to cruize only in masses equal at
			 least t each of them to our whole force: and of course they could be acting only in 2. or 3. spots at a time, and the whole of our coast, except the 2. or 3. portions where they would might be present, would be open to exportation and importation. I think all that part
			 of the US. over which the waters of the Chesapeake spread themselves was blockaded in the early season by a single ship. this would keep our frigates in entire safety, as
			 they would go out only occasionally to oppress a blockading force
			 known
			 to be weaker than themselves, and thus make them a real protection to our whole commerce. and it seems to me that this would be a more essential service, than that of going out by ones, or by
			 twos,
			 in search of adventures, which contribute little to the protection of our commerce, and not at all to the defence of our coast, or the shores of our inland waters. it is a defence of these by militia, is most harassing to them.
			 the applications from Maryland, which I have seen in the papers, & those from Virginia which I suspect, merely because I see such masses of the militia call calld off from their farms must be embarrassing to the Executive, not only from a knolege of the incompetency of such a mode of defence, but from the exhausture of funds which ought to be husbanded
			 for the effectual operations of a long war. I fear too it will render the militia disconted discontented, perhaps clamorous for an end of the war on any terms.
			 I am happy to see that it is entirely popular as yet, and that no sumptom symptom of flinching from it appears among the people, as far as I can judge from the public papers, or from my own observation, limited to the few counties adjacent to the two branches of James river. I have such confidence that what I suggest has been already maturely discussed in the Cabinet, and that for wise & sufficient
			 reasons the present mode of employing the frigates is the
			 best, that I hesitate about sending this even after having written. yet, in that case it will only have given you the trouble of reading it, you will bury it in your own breast, as non-avenue,
			 and
			 see in it only an unnecessary zeal on my part, and a proof of the unlimited confidence ofYour’s ever & affectionately
          Th:
            Jefferson
        